Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 
 figure 3 element <346> is not mentioned in the Spec.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)1 as being anticipated by (US 20170020324) Young.
	Regarding claim 1, Young teaches electronic device comprising: a display ([0008] The method of operation in a processor-based food preparation guidance system may further include: causing at least two food product selection prompts to be displayed by the user computing device, each of the at least two food product selection prompts associated with a different food product; and receiving, via the user computing device, a selection of one of the at least two food products selection prompts.]), a processor operatively connected to the display ([Claim 97] The food preparation guidance system of claim 96 wherein the at least one processor: causes at least one of a temperature, a projected cooking time, or a projected cooking completion time to be displayed by the user computing device.]), configured to: determine a timeline ([0005] one or more cooking times) for a plurality of cooking processes using recipe information, wherein at least one cooking appliance is used in the plurality of cooking processes output the determined timeline on the display in association with the at least one cooking appliance ([0005] Cooking recipes are a set of instructions that describes how to prepare or make a food product. Recipes may generally include various information about a food product such as the required ingredients to prepare the food product along with the quantities and proportions of each of the ingredients, the necessary equipment, an ordered list of steps and techniques, one or more cooking times, one or more cooking temperatures, etc and [0013] Causing at least one food preparation parameter to be displayed by the user computing device may include causing at least one of a temperature, a projected cooking time, or a projected cooking completion time to be displayed by the user computing device.) and, when a setting value of the at least one cooking appliance is changed, update the timeline to correspond to the changed setting value; and output the updated timeline on the display ([0160] For example, the updated cooking program may alter control of one or more operational parameters of the cooking appliance (e.g., temperature, time, speed, humidity, pressure, fan speed). The one or more generated projections may be provided to a user via a suitable interface, such as a user interface of one or more computing devices and/or a user interface of the cooking appliance.).
	Regarding claim 2, Young teaches the electronic device of claim 1 as described above. 
	Young teaches, a communication circuit, wherein the processor is configured to receive the changed setting value from a cooking appliance corresponding to the changed setting value through the communication circuit ([0080] The cooking appliance 104 may also transmit system parameters, such as control parameter settings, firmware version, memory usage, sample rate, etc. The cooking appliance 104 may also transmit information or data received from the FPG system 108 to the client computing devices 102, or vice versa).
Regarding claim 3, Young teaches the devices that uses cooking timelines of claim 1 as described above.
Young teaches, an input device, wherein the processor is configured to receive a user input corresponding to the setting value of the at least one cooking appliance through the input device ([0190] FIG. 9 shows a screen print screen 900 of a second steak cooking setup screen which may be displayed on the user computing device responsive to the user selecting the “NEXT” multi-purpose icon 608 in the first steak cooking setup screen shown in the screen print screen 800 of FIG. 8. The second steak cooking setup screen of FIG. 9 includes a plurality of gradation icons 902, each corresponding to a different temperature (e.g., 52° C., 56° C., 60° C., 65° C.), cooking time, or descriptors of doneness (e.g., medium-rare, medium, medium-well). Upon selection of one of the icons 902, a background image or video 904 which depicts the food product when cooked at the selected temperature is displayed on the user computing device. For example, when the user selects the icon 902 labeled “56° C.,” the background image or video 904 depicts a steak cooked to 56° C. The second steak cooking setup screen may also include a backward navigation icon 906 which, when selected, navigates backward to the steak cooking setup screen shown in FIG. 8.) 
Regarding claim 4, Young teaches an input device, wherein the processor is configured to, when a time interval between the plurality of cooking processes included in the timeline is adjusted through the input device, update the timeline by reflecting the adjusted time interval (  [190] FIG. 9 shows a screen print screen 900 of a second steak cooking setup screen which may be displayed on the user computing device responsive to the user selecting the “NEXT” multi-purpose icon 608 in the first steak cooking setup screen shown in the screen print screen 800 of FIG. 8. The second steak cooking setup screen of FIG. 9 includes a plurality of gradation icons 902, each corresponding to a different temperature (e.g., 52° C., 56° C., 60° C., 65° C.), cooking time, or descriptors of doneness (e.g., medium-rare, medium, medium-well). Upon selection of one of the icons 902, a background image or video 904 which depicts the food product when cooked at the selected temperature is displayed on the user computing device. For example, when the user selects the icon 902 labeled “56° C.,” the background image or video 904 depicts a steak cooked to 56° C. The second steak cooking setup screen may also include a backward navigation icon 906 which, when selected, navigates backward to the steak cooking setup screen shown in FIG. 8.  ). The user via the Screen (900) has the ability set or change at least one setting (i.e. temperature, time) on multiple devices. 

Regarding claim 7, Young teaches wherein the processor is configured to: extract at least one second information ([0082] a set-point temperature) among cooking temperature information and cooking time ([0078] a cooking duration) information from the recipe information; and determine the setting value of the at least one cooking appliance based on the at least one second information ([0078] the user may select a recipe that provides information usable by the client computing device 102, the FPG system 108, and/or cooking appliance  and [0082] A cooking program may include, for example, a program type, a program start time (e.g., immediately or at a determined future time), and a recipe or dish title (e.g., eggs, steak). The cooking program may also specify a set-point temperature for the liquid bath 116 (e.g., 60° C., 75° C.) of a sous vide cooker. The cooking program may also specify a cooking duration, which may begin after a starting event. The starting event may be a time when the cooking program is received by the cooking appliance 104 or when the liquid bath 116 has been heated to a determined temperature (e.g., a set-point temperature). The starting event may also be when the cooking appliance 104 senses that the food product 118 has been inserted therein or when the user indicates the food product has been inserted into the cooking appliance 104. The starting event may also occur at a determined time or after a determined delay after one or more events.).
Regarding claim 8, Young teaches a communication circuit ([0066] the food preparation guidance (FPG) system 108 via one or more communications channels such as the communications networks 110. In response), wherein the processor is configured to transmit, through the communication circuit, commands for allowing the at least one cooking appliance to set the setting value ([0066] output cooking parameters (e.g., time, temperature, pressure, speed, etc.) of the at least one cooking appliance based on the timeline to the at least one cooking appliance when the timeline is determined ([0080] The cooking appliance 104 may also transmit system parameters, such as control parameter settings).
Regarding claim 9, Young teaches wherein the processor is configured to output the setting value of the at least one cooking appliance on the display in association with the timeline (the user interface (128) allows the user to select inputs and outputs including but not limited to a timeline. These inputs and output can be seen on the device display attached to the user interface (128)).
Regarding claim 11, Young teaches wherein the processor is configured to: extract at least one third information among cooking time information, ingredient information, and cooking order information ([0088] may transmit a cooking program) from the recipe information; and determine the timeline ([0088] a determination or estimation for when the cooking program will be completed) based on the at least one third information ([0088] The FPG system 108 may transmit various information or data to the cooking appliance 104 and/or the client computing devices 102. For example, the FPG system 108 may transmit a cooking program to the cooking appliance 104 to control the operation thereof. The FPG system 108 may also transmit to the client computing devices 102 a determination or estimation for when the cooking program will be completed. For example, the FPG system 108 may provide a notification on the client computing devices 102 that indicates that the core of the food product will be 1° C. below a set-point temperature at a certain time (e.g., 103 minutes, 6:00 pm), so the user can plan to remove the food product from the cooking appliance 104 at that time).
Regarding claim 12, Young teaches wherein the processor is configured to, when an output ingredient of a first cooking process among the plurality of cooking processes is an input ingredient of a second cooking process among the plurality of cooking processes, determine the timeline such that the second cooking process is aligned after the first cooking process. ([0154] At 408, the processor-based device determines a cooking program based at least in part on the received selection indicative of the food product to be prepared and/or an ending preference. For example, the processor-based device may perform one or more simulations utilizing the selected food product and ending preferences as inputs to determine a cooking time and a cooking temperature to cook the food product to achieve the selected ending preferences (e.g., texture, consistency, doneness). The processor-based device may determine one or more general food preparation parameters for the cooking program using any suitable methods, such as one or more simulations, modeling, one or more lookup tables, one or more analytical or numerically solvable equations, or the like. In some instances, a cooking program or protocol may include a schedule of a plurality of temperatures which vary as a function of time (e.g., a first temperature for a first time period, a second temperature for a second time period, and a third temperature for a third time period). The first temperature for first time period correlates to a first cooking process and the second temperature for the second time period correlates to a second cooking process. These two processes are for one food item that is cooked by the first cooking process then by the second cooking process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170020324) Young in view of (US 20140295822) Koo.
Regarding claim 5, Young teaches the devices that uses cooking timelines of claim 1 as described above.
Young does not expressly teach, extract at least one first information among cooking appliance information and cookware information from the recipe information; and determine the at least one cooking appliance used in a respective cooking process based on the at least one first information. 
Koo is directed to devices that uses cooking timelines. Koo teaches wherein the processor is configured to: extract at least one first information among cooking appliance information and cookware information from the recipe information; and determine the at least one cooking appliance used in a respective cooking process based on the at least one first information ([0042] Examples of predefined cooking tasks may include ingredient processing operations performed by SmartCook food processors (e.g., blending, chopping, peeling, mixing, and similar others) and energy source control operations performed by SmartCook cooking appliances (e.g., pre-heating, baking, simmering, slow cooking, setting, timer, blending, chopping, mixing, whipping, peeling, and other cooking functions). Instructions to perform the recipe-specified operations such as pre-heating oven to 177 degrees Celsius, baking at 177 degrees Celsius for 30 minutes, and others may be generated by the mobile device 130, communicated to the SmartCook cooking appliance (e.g., oven) and executed by the SmartCook cooking appliance to complete cooking tasks defined by the SmartCook recipe  ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is configured to: extract at least one first information among cooking appliance information and cookware information from the recipe information; and determine the at least one cooking appliance used in a respective cooking process based on the at least one first information. This is shown in [0042] (taught by Koo) the proper appliance can receive information from a recipe from a user input device [Fig. 5] (taught by Koo). Doing so would allow the user to send instructions to the proper appliance for the received recipe.
Regarding claim 6, Young teaches the devices that uses cooking timelines of claim 1 as described above.
Young does teach, a memory ([0110] The processor 206, system memory 208, network port 256 and database interface may be communicatively coupled to each other via the system bus 210, thereby providing connectivity between the above-described components.).
Young does not expressly teach, wherein the memory is for storing retained appliance information indicating at least one cooking appliance retained in a home, wherein the processor is configured to determine the at least one cooking appliance used in a respective cooking process based on the retained appliance information.
Koo teaches appliance information indicating at least one cooking appliance retained in a home, wherein the processor is configured to determine the at least one cooking appliance used in a respective cooking process based on the retained appliance information ([0042] Examples of predefined cooking tasks may include ingredient processing operations performed by SmartCook food processors (e.g., blending, chopping, peeling, mixing, and similar others) and energy source control operations performed by SmartCook cooking appliances (e.g., pre-heating, baking, simmering, slow cooking, setting, timer, blending, chopping, mixing, whipping, peeling, and other cooking functions). Instructions to perform the recipe-specified operations such as pre-heating oven to 177 degrees Celsius, baking at 177 degrees Celsius for 30 minutes, and others may be generated by the mobile device 130, communicated to the SmartCook cooking appliance (e.g., oven) and executed by the SmartCook cooking appliance to complete cooking tasks defined by the SmartCook recipe and [0023] FIG. 2 is an example block diagram illustrating additional details of the mobile device 130 described with reference to FIG. 1. The mobile device 130, which is a type of a computing device or a computer system, includes a processor 210 coupled to a bus 220, a memory device 230 coupled to the processor via the bus 220, a first communications module (COM) 240 coupled to the processor 210 via the bus 220 a second COM 250 coupled to the processor 210 via the bus 220, and a display 260 coupled to the processor 210 via the bus 220.  ). The SmartCook (taught by Koo) teaches a processor (210) and a memory device (230) that can receive and store instructions ([0042]) that include but are not limited to the status of the cooking appliance.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory for storing retained appliance information indicating at least one cooking appliance retained in a home, wherein the processor is configured to determine the at least one cooking appliance used in a respective cooking process based on the retained appliance information, because this is the combination of prior art elements according to known methods where a memory [0110] (taught by Young) is used to hold information for the appliance [0042] (taught by Koo) to predictably make the state of the appliance known to the user as well as the ability to use a stored recipe.
Claims 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170020324) Young in view of (US 20150147441) Lagerlof
Regarding claim 10, Young teaches the devices that uses cooking timelines of claim 1 as described above.
Young does not expressly teach, wherein the processor is configured to determine the timeline for each burner of the at least one cooking appliance.
Lagerlof is directed to devices that uses cooking timelines. Lagerlof teaches wherein a processor is configured to determine a timeline for each burner of at least one cooking appliance ([0106] The cooking processes in the different pots 4a, 4b, 4c, 4d are individually governed by the control unit 1 and may occur simultaneously, partly simultaneously or in sequence in dependence of the need. The control unit 1 and thereby the supply of electric heating to the cooking pots 4a, 4b, 4c, 4d can be manually, semi-manually or automatically operated. [0094] Irrespective of how the addressing process is arranged, a certain instruction part 603 will be transmitted from the library 600 to the food cooking device of the user. The instruction part 603 contains a set of food cooking instructions; one instruction for each item to be cooked on a respective heating source. Each instruction includes one or more cooking cycles and each cycle consists of one or more periods. Each period contains order for a start time, an end time and a power supply level.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the processor is configured to determine the timeline for each burner of the at least one cooking appliance. Updating the timeline for a plurality of burners [0106], [0094] (taught by Lagerlof) allows for multiple cooking processes to occur at one time.

Regarding claim 13, Young teaches the devices that uses cooking timelines of claim 1 as described above.
Young does not expressly teach, wherein the processor is configured to, when at least some of the plurality of cooking processes are processed in parallel, determine the timeline such that the number of cooking processes to be processed in parallel at one time point among the plurality of cooking processes decreases in a range where predicted termination times of the plurality of cooking processes are the same. 
Lagerlof teaches, wherein the processor is configured to, when at least some of the plurality of cooking processes are processed in parallel, determine the timeline such that the number of cooking processes to be processed in parallel at one time point among the plurality of cooking processes decreases in a range where predicted termination times of the plurality of cooking processes are the same. ([0106] The cooking processes in the different pots 4a, 4b, 4c, 4d are individually governed by the control unit 1 and may occur simultaneously, partly simultaneously or in sequence in dependence of the need. The control unit 1 and thereby the supply of electric heating to the cooking pots 4a, 4b, 4c, 4d can be manually, semi-manually or automatically operated. [0028] Thereby is provided a possibility to set a starting time or an end time for the complete cooking process. This allows the person preparing the meal to make all preparations in advance, and he/she does not need to be present when the actual cooking process starts. The starting or end time can for example be set such that all components of the meal is ready for serving at the time the person comes home from work. The downloaded set of cooking process data may advantageously include a relative timing for the different heat sources. However, if that is not the case, also the relative timing can be set by the setting device. In case there is a relative timing inherent in the downloaded set of cooking process data, this can be changed if desired for some reason.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor is configured to, when at least some of the plurality of cooking processes are processed in parallel, determine the timeline such that the number of cooking processes to be processed in parallel at one time point among the plurality of cooking processes decreases in a range where predicted termination times of the plurality of cooking processes are the same, because the plurality of devices (taught by Lagerlof) would allow to be synced by time in order for the cooking process to be completed properly.
Regarding claim 14, Young teaches, an electronic device comprising: an input device ([0061] The thermal immersion circulator 114 may optionally include a user interface 128 that includes one or more inputs (e.g., buttons, touch screen, microphone) and one or more outputs (e.g., screen, LED(s), speaker(s)). The user may interact with the user interface 128 to select one or more cooking programs), a display and a processor ([Claim 97] The food preparation guidance system of claim 96 wherein the at least one processor: causes at least one of a temperature, a projected cooking time, or a projected cooking completion time to be displayed by the user computing device.), wherein the processor is configured to: determine a timeline for a plurality of cooking processes using recipe information ([0005] Cooking recipes are a set of instructions that describes how to prepare or make a food product. Recipes may generally include various information about a food product such as the required ingredients to prepare the food product along with the quantities and proportions of each of the ingredients, the necessary equipment, an ordered list of steps and techniques, one or more cooking times, one or more cooking temperatures, etc. [0013] Causing at least one food preparation parameter to be displayed by the user computing device may include causing at least one of a temperature, a projected cooking time, or a projected cooking completion time to be displayed by the user computing device.), wherein at least one cooking appliance is used in the plurality of cooking processes ( [abstract] Estimations or projections about the cooking process may be presented to a user via a user interface of the cooking appliance or a user interface of one or more computing devices (e.g., smartphone, tablet computer) associated with the user.) and, output the determined timeline on the display in association with the at least one cooking appliance ([0013] Causing at least one food preparation parameter to be displayed by the user computing device may include causing at least one of a temperature, a projected cooking time, or a projected cooking completion time to be displayed by the user computing device.) 
Young does not expressly teach, when a cooking termination time is set through the input device to update the timeline to correspond to the cooking termination time and output the updated timeline on the display.
Lagerlof teaches, when a cooking termination time is set through the input device to update the timeline to correspond to the cooking termination time and output the updated timeline on the display. ([0106] The cooking processes in the different pots 4a, 4b, 4c, 4d are individually governed by the control unit 1 and may occur simultaneously, partly simultaneously or in sequence in dependence of the need. The control unit 1 and thereby the supply of electric heating to the cooking pots 4a, 4b, 4c, 4d can be manually, semi-manually or automatically operated. [0028] Thereby is provided a possibility to set a starting time or an end time for the complete cooking process. This allows the person preparing the meal to make all preparations in advance, and he/she does not need to be present when the actual cooking process starts. The starting or end time can for example be set such that all components of the meal is ready for serving at the time the person comes home from work. The downloaded set of cooking process data may advantageously include a relative timing for the different heat sources. However, if that is not the case, also the relative timing can be set by the setting device. In case there is a relative timing inherent in the downloaded set of cooking process data, this can be changed if desired for some reason. Additionally, while Lagerlof does not expressly teach outputting the timeline on the display, Young teaches outputting a timeline on a display as described above.
It would have been obvious to include when a cooking termination time is set through the input device, update the timeline to correspond to the cooking termination time and output the updated timeline on the display, because this would allow that "the meal is ready for serving at the time the person comes home from work," as described by Lagerlof [0028].
Regarding claim 15, Young and Lagerlof teaches, the ELECTRONIC DEVICE CAPABLE OF DETERMINING TIMELINE FOR COOKING PROCESS in claim 14.
Young does not expressly teach, wherein the processor is configured to, when the cooking termination time is changed through the input device, determine timeline such that a predicted termination time of the plurality of cooking processes coincides with the changed cooking termination time.
Lagerlof teaches, wherein the processor is configured to, when the cooking termination time is changed through the input device, determine timeline such that a predicted termination time of the plurality of cooking processes coincides with the changed cooking termination time ([0028] Thereby is provided a possibility to set a starting time or an end time for the complete cooking process. This allows the person preparing the meal to make all preparations in advance, and he/she does not need to be present when the actual cooking process starts. The starting or end time can for example be set such that all components of the meal is ready for serving at the time the person comes home from work. The downloaded set of cooking process data may advantageously include a relative timing for the different heat sources. However, if that is not the case, also the relative timing can be set by the setting device. In case there is a relative timing inherent in the downloaded set of cooking process data, this can be changed if desired for some reason.).
it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the processor is configured to, when the cooking termination time is changed through the input device, determine timeline such that a predicted termination time of the plurality of cooking processes coincides with the changed cooking termination time because it would be effective for the timeline of the cooking process to be adjustable by an user input. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached  7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571)270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.B.A./Examiner, Art Unit 4176      

/CARLOS A RIVERA/Supervisory Patent Examiner, Art Unit 4158